REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 8, 14, 17 all comprise (or are significantly similar to), among other things, a computer implemented method wherein a first CDN comprises first content delivery (CD) services, and wherein a second CDN comprises second CD services functionally distinct from said first CD services, said second CD services comprising one or more beacon services forming a beacon services network, wherein said one or more beacon services are functionally distinct from said first CD services, wherein said first CD services and said second CD services run on different machines, and wherein the first CD services are under different control than the second CD services, the method comprising: at a particular CD service of said first CD services in said first CDN: (A) — obtaining and responding to a plurality of requests, said plurality of requests including at least one first request and at least one second request; (B) generating one or more event streams to provide event information about said plurality of requests to a reducer services network and/or a collector services network; and (C) using at least one rendezvous CD service to determine one or more beacon CD services in said beacon services network; and (D) making a beacon request to the one or more beacon CD services in the beacon services network, said beacon request including particular information about the plurality of requests, including information about: (1) the at least one first request, and (ii) the at least one second request, wherein at least some of said particular information is encoded in the beacon request, and wherein at least some of the particular information is provided as a stream of transaction reports from the particular CD service to said one or more beacon CD services, and wherein at least some information encoded in the beacon request is used to verify or check consistency of event information provided from said first CDN to said reducer services network and/or said collector services network. The remaining dependent claims further limit the invention. 

Examiner finds the amended scope as a whole non-obvious and supplements the record to explain a 112b concern and why the rejection was withdrawn.
In the most recent Final rejection (3/30/2021), Examiner rejected all claims as obvious and indefinite. The obviousness rejection was over three references, Applicant amends to require a fourth, and Examiner finds that is simply too much modification. The indefiniteness rejection had two grounds, one ground applicable to all claims by virtue of language in the independents, and one ground solely to Claim 21. By amendment, Claim 21 is cancelled and that moots that ground of rejection.
The rejection to all claims had Claim 1 as representative and was over the term “distinct” which has since been changed to “functionally distinct.” Examiner was concerned about the indefiniteness of “functionally distinct” in context of other claim limitations because this Specification seems calculated to not actually have its words mean anything. In the Final Remarks (pgs. 24-25), Examiner noted that Spec-as-published (Examiner refers to the publication for ease of search reasons) paras. 129-132, 478, 2115 give either definitional statements (“As used herein, a ‘service instance’ refers to a process or set of processes [] running on a single machine.”) or statements of embodiments (“…the term ‘service’ may refer to a service instance’ of that kind of service.”) that are so broad and so couched in exception that it is unclear whether any given embodiment may fall under the claim scope. Taking just paras. 129-132 as an example, the first para. 129 defines a service instance as “a process or set of processes” occurring on “a single machine.” The second sentence defines machine (“As used herein, the term ‘machine’ refers to…”). Then the third sentence goes on to state that the term machine, which was just defined in the previous sentence as used as part of a definition of another term two sentences ago, “is not intended to limit the scope of anything described herein in any way.” Para. 130, immediately following the sentence that machine is not intended to limit the scope of anything, states that “one or more service instances may run on [a] single machine.” Para. 131 states that a service may run on one or more [] machines, that multiple distinct services may run “entirely or in part” on the same [] machine. Then para. 132 goes on to equate the terms “service” and “service instance” (…”the term ‘service’ may refer to a ‘service instance’ of that type of service.”).
It should be immediately apparent that the specification language allows for the same structure to be interpreted as multiple things. The structure of one or more processes being run on multiple devices (something that occurs in any networked system) would simultaneously be (1) a part of a single service - as services can run on multiple machines and there may be other machines not in the examined group; (2) a single service – as a set of processes on a machine, which “machine” being not limiting, can be a service instance that is a service; (3) a plurality of the same, vertically integrated services – as a set of processes can be service instances, service instances can be services and multiple distinct services can run on in part on the same machines; (4) a plurality of different horizontally integrated services; and (5) any other grouping of services – which each processor, machine or group of machines including less than one, one, or multiple services of any possible type.
Applicant’s last argument on the issue (Remarks, 9/18/2021, pgs. 15-21) suggested it simply isn’t relevant if the same structure may alternatively be viewed as multiple service instances 
Examiner found this argument unpersuasive because the same structure could be both infringing and non-infringing (Advisory Action, 10/21/2021). A first person of skill in the art that reads the specification and looks at the hypothetical system above may select the first interpretation, conclude there is no second service, and find it noninfringing regardless of what acts are being performed. A second and third person of skill may select the third interpretation and argue about whether there is functional distinction between two services. A fourth person of skill may select the fifth interpretation and find the claim infringed.
By amendment the claim requires that the first CD services are “under different control” than the second CD services. Examiner believes (as best Examiner can contemplate hypothetical structures and use cases) this solves the problem under the broadest reasonable interpretation standard, which the Office applies. This is because it limits the above interpretation disputes only to situations that would not be infringing anyway. Further, any set of CD services that are “under different control” would necessarily meet the broadest reasonable interpretation of “functionally distinct” – whatever function they perform would differ in at least the manner that it was controlled by a different entity. The amended language essentially reads the ambiguity out of the claim under the broadest reasonable interpretation.
Because the amended language renders the broadest reasonable scope of the claims definite, Examiner withdraws the 112b rejection.
Examiner does note for the record that the Office does not interpret claims when examining in the same manner as the courts (See MPEP 2173.02) which instead construe the claims without using the broadest reasonable interpretation and require the claims inform those skilled in the art Nautilus v. Biosig, 572 US 898, 909 (2014) (internal citations omitted)

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449